                Case 2:20-cr-00165-JLR Document 16 Filed 11/16/20 Page 1 of 4




 1                                                             The Honorable James L. Robart
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                         NO. CR20-165 JLR
11
                              Plaintiff,                PROTECTIVE ORDER
12
13
                         v.
14
      VIKY BOHRA,
15
                              Defendant.
16
17
18         This matter, having come to the Court’s attention on the unopposed motion of the
19 United States for entry of a discovery protective order, and the Court, having considered
20 the motion, and being fully advised in this matter, hereby enters the following
21 PROTECTIVE ORDER:
22         1.      Protected Material
23         Any material designated by the United States as Protected Material shall be
24 subject to the terms of this Order.
25         The United States will make available copies of the Protected Material, including
26 those filed under seal, to defense counsel to comply with the United States’ discovery
27 obligations. Possession of copies of the Protected Material is limited to the attorneys of
28
     PROTECTIVE ORDER - 1                                                UNITED STATES ATTORNEY
     U.S. v. Bohra, CR20-165 JLR                                        700 S TEWART S TREET, S UITE 5220
                                                                          S EATTLE, W ASHINGTON 98101
                                                                                 (206) 553-7970
                 Case 2:20-cr-00165-JLR Document 16 Filed 11/16/20 Page 2 of 4




 1 record, and investigators, paralegals, law clerks, experts and assistants for the attorneys of
 2 record (hereinafter collectively referred to as “members of the defense team”).
 3          The attorneys of record and members of the defense team may share and review
 4 the Protected Material with the Defendant. The attorneys of record and members of the
 5 defense team acknowledge that providing copies (in any form) of the Protected Material
 6 to the Defendant and other persons is prohibited, and agree not to duplicate or provide
 7 copies of the Protected Material to the Defendant and other persons. Any violation of
 8 these prohibitions constitutes a violation of the Protective Order. Further, the attorneys
 9 of record are required, prior to disseminating any copies of the Protected Materials to
10 members of the defense team, to provide a copy of this Protective Order to members of
11 the defense team, and obtain written consent by members of the defense team of their
12 acknowledgment to be bound by the terms and conditions of this Protective Order. The
13 written consent need not be disclosed or produced to the United States unless requested
14 by the Assistant United States Attorney and ordered by the Court. Nothing in this order
15 should be construed as imposing any discovery obligations on the United States that are
16 different from those imposed by case law and Rule 16 of the Federal Rules of Criminal
17 Procedure.
18          2.      Filing
19          Absent prior written authorization of the United States, any Protected Material that
20 is filed by the defense with the Court in connection with pre-trial motions, trial, or other
21 matter before this Court, must be filed under seal and shall remain sealed until otherwise
22 ordered by this Court. The parties are required to comply in all respects to the relevant
23 local and federal rules of criminal procedure pertaining to the sealing of court documents.
24
25
26
27
28
      PROTECTIVE ORDER - 2                                                UNITED STATES ATTORNEY
      U.S. v. Bohra, CR20-165 JLR                                        700 S TEWART S TREET, S UITE 5220
                                                                           S EATTLE, W ASHINGTON 98101
                                                                                  (206) 553-7970
                 Case 2:20-cr-00165-JLR Document 16 Filed 11/16/20 Page 3 of 4




 1          3.       Non-termination
 2          The provisions of this Order shall not terminate at the conclusion of this
 3 prosecution.
 4          4.       Violation of Any Terms of this Order
 5          Any violation of any term or condition of this Order by the Defendant, his
 6 attorneys of record, any member of the defense teams, or any attorney for the United
 7 States Attorney’s Office for the Western District of Washington, may be held in contempt
 8 of court, and/or may be subject to monetary or other sanctions as deemed appropriate by
 9 this Court.
10          If the Defendant violates any term or condition of this Order, the United States
11 reserves its right to seek a sentencing enhancement for obstruction of justice, or to file
12 any criminal charges relating to the defendant’s violation.
13          5.       Right to Review
14          The parties agree that in the event that compliance with this Order makes it
15 difficult for defense counsel to adhere to their Sixth Amendment obligations, or
16 otherwise imposes an unworkable burden on counsel, defense counsel shall bring any
17 concerns about the terms of the Order to the attention of counsel for the United States.
18 The parties shall then meet and confer with the intention of finding a mutually acceptable
19 solution.      In the event that the parties cannot reach such a solution, defense counsel shall
20 have the right to bring any concerns about the scope or terms of the Order to the attention
21 of the Court.
22 //
23 //
24 //
25 //
26 //
27 //
28
      PROTECTIVE ORDER - 3                                                   UNITED STATES ATTORNEY
      U.S. v. Bohra, CR20-165 JLR                                           700 S TEWART S TREET, S UITE 5220
                                                                              S EATTLE, W ASHINGTON 98101
                                                                                     (206) 553-7970
              Case 2:20-cr-00165-JLR Document 16 Filed 11/16/20 Page 4 of 4




 1         The terms of this Order apply to current defense counsel, as well as to any
 2 successor defense counsel and team members.
 3         DATED this 16th day of November, 2020.
 4
 5                                              A
                                              HON. JAMES L. ROBART
 6
                                              United States District Judge
 7
 8 Presented by:
 9 /s/ Justin W. Arnold
10 JUSTIN W. ARNOLD
   Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     PROTECTIVE ORDER - 4                                               UNITED STATES ATTORNEY
     U.S. v. Bohra, CR20-165 JLR                                       700 S TEWART S TREET, S UITE 5220
                                                                         S EATTLE, W ASHINGTON 98101
                                                                                (206) 553-7970
